UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Class A: CWSVX) (Class I: CWSIX) SEMI-ANNUAL REPORT April 30, 2012 Chartwell Small Cap Value Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 10 Supplemental Information 15 Expense Example 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the Chartwell Small Cap Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 104.6% CONSUMER DISCRETIONARY – 10.9% Caribou Coffee Co., Inc.* $ Cato Corp. - Class A Cooper Tire & Rubber Co. G-III Apparel Group Ltd.* Jack in the Box, Inc.* 75 Matthews International Corp. - Class A Meredith Corp. CONSUMER STAPLES – 6.7% Casey's General Stores, Inc. Flowers Foods, Inc. 85 TreeHouse Foods, Inc.* ENERGY – 2.5% Bristow Group, Inc. FINANCIALS – 26.0% American Equity Investment Life Holding Co. Argo Group International Holdings Ltd. Bank of the Ozarks, Inc. BioMed Realty Trust, Inc. - REIT DuPont Fabros Technology, Inc. 95 Evercore Partners, Inc. - Class A 95 First Financial Bankshares, Inc. FNB Corp. Healthcare Realty Trust, Inc. - REIT 45 Home Properties, Inc. - REIT 40 Mid-America Apartment Communities, Inc. - REIT 60 PS Business Parks, Inc. - REIT Selective Insurance Group, Inc. 35 Signature Bank* Umpqua Holdings Corp. 85 United Bankshares, Inc. Valley National Bancorp HEALTH CARE – 7.0% Greatbatch, Inc.* 70 Haemonetics Corp.* 60 Hanger Orthopedic Group, Inc.* 95 Kindred Healthcare, Inc.* 1 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) HEALTH CARE (CONTINUED) Wright Medical Group, Inc.* $ INDUSTRIALS – 21.8% Accuride Corp.* 95 Arkansas Best Corp. Barnes Group, Inc. 75 CLARCOR, Inc. 80 Corporate Executive Board Co. 60 EnPro Industries, Inc.* 70 Franklin Electric Co., Inc. 55 G&K Services, Inc. - Class A GATX Corp. Heidrick & Struggles International, Inc. Interline Brands, Inc.* Old Dominion Freight Line, Inc.* 35 Snap-on, Inc. SYKES Enterprises, Inc.* 65 Toro Co. 75 United Stationers, Inc. INFORMATION TECHNOLOGY – 17.0% 45 Anixter International, Inc.* Diodes, Inc.* Earthlink, Inc. Emulex Corp.* Fabrinet* j2 Global Communications, Inc. Plexus Corp.* Progress Software Corp.* 95 Quest Software, Inc.* ValueClick, Inc.* MATERIALS – 3.3% Koppers Holdings, Inc. 35 Minerals Technologies, Inc. TELECOMMUNICATION SERVICES – 2.5% 65 AboveNet, Inc.* 2 Chartwell Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) UTILITIES – 6.9% Avista Corp. $ 75 Black Hills Corp. Cleco Corp. NorthWestern Corp. TOTAL COMMON STOCKS (Cost $211,858) SHORT-TERM INVESTMENTS – 9.8% Fidelity Institutional Government Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $20,824) TOTAL INVESTMENTS – 114.4% (Cost $232,682) Liabilities in Excess of Other Assets – (14.4)% ) TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 Chartwell Small Cap Value Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financials 26.0% Industrials 21.8% Information Technology 17.0% Consumer Discretionary 10.9% Health Care 7.0% Utilities 6.9% Consumer Staples 6.7% Materials 3.3% Telecommunication Services 2.5% Energy 2.5% Total Common Stocks 104.6% Short-Term Investments 9.8% Total Investments 114.4% Liabilities in Excess of Other Assets (14.4)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Chartwell Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2012 (Unaudited) Assets: Investments in securities, at value (cost $232,682) $ Receivables: Dividends and interest 23 Prepaid expenses Prepaid organization costs Total assets Liabilities: Payables: Investment securities purchased Distribution Plan - Class A (Note 6) Shareholder Servicing Plan - Class A (Note 7) 32 Due to Advisor Fund accounting fees Administration fees Trustees' fees and expenses Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ *On sales of $25,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 5 Chartwell Small Cap Value Fund STATEMENT OF OPERATIONS For the Period November 9, 2011* through April 30, 2012 (Unaudited) Investment Income: Dividends $ Interest 1 Total investment income Expenses: Advisory fees Distribution fees - Class A (Note 6) Shareholder Servicing Plan - Class A (Note 7) 32 Transfer agent fees and expenses Administration fees Offering costs Fund accounting fees Registration fees Audit fees Legal fees Chief Compliance Officer fees Custody fees Trustees' fees and expenses Shareholder reporting fees Miscellaneous fees Insurance fees Total expenses Advisory fees waived ) Other expenses waived ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 6 Chartwell Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period November 9, 2011* to April 30, 2012 (Unaudited) Increase in Net Assets from: Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Class A Class I Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A Class I Net increase in net assets from capital share transactions * Commencement of operations. Class I Shares commenced operations on March 16, 2012. See accompanying Notes to Financial Statements. 7 Chartwell Small Cap Value Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period November 9, 2011* to April 30, 2012 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ Total return2 % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees and other expenses waived % 4 After fees and other expenses waived % Ratio of net investment income (loss) to average net assets: Before fees and other expenses waived )% 4 After fees and other expenses waived % 4 Portfolio turnover rate 16
